Citation Nr: 0027627	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  99-12 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for peptic ulcer 
disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from June to December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal in a manner that warrants some explanation.  
By April and July 1996 rating decisions, the RO denied a 
claim of service connection for peptic ulcer disease.  The RO 
notified the veteran of the decisions, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1996).  

By an April 1998 rating decision, the RO confirmed the denial 
of service connection for peptic ulcer disease.  By a 
June 1998 rating decision, the RO denied an application to 
reopen the previously denied claim.  The RO notified the 
veteran of that decision, and the veteran filed a timely 
appeal to the Board.  In this regard, it should be noted that 
a previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
the previously denied claim should be reopened.


FINDINGS OF FACT

1.  By rating action in July 1996, the RO denied the 
veteran's claim of service connection for peptic ulcer 
disease.  The veteran was notified of the denial, but did not 
initiate an appeal.  

2.  Certain new evidence received since the July 1996 RO 
denial, when considered in conjunction with the entire 
record, is so significant that it must be considered to 
decide fairly the merits of the veteran's claim of service 
connection for peptic ulcer disease.

3.  Evidence has been presented which suggests that peptic 
ulcer disease may have either started during the veteran's 
military service, or become worse during such service.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for peptic 
ulcer disease has been submitted.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claim of service connection for peptic ulcer disease 
is well grounded.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claim of service connection for peptic 
ulcer disease is not his first such claim.  By rating actions 
in April and July 1996, the RO denied the veteran's claim of 
service connection for peptic ulcer disease.  The RO notified 
the veteran of that decision, but he did not initiate an 
appeal within the one-year period allowed and, as a result, 
the denial became final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.302, 20.1103 (1996).  As a result, the Board 
may now consider the veteran's claim of service connection on 
the merits only if "new and material evidence" has been 
presented or secured since the July 1996 denial.  38 U.S.C.A. 
§ 5108 (West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-
46 (1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) indicated that the Colvin test for 
"materiality" made it more difficult for claimants to 
submit new and material evidence than did the test found in 
38 C.F.R. § 3.156, and thus the Federal Circuit overruled 
Colvin in this respect.  Therefore, the ruling in Hodge must 
be considered as easing the appellant's evidentiary burden 
when seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then VA may proceed to evaluate the 
merits of the claim, but only after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  Elkins, 
supra.

The Board has reviewed the evidence associated with the 
claims folder since the July 1996 denial, and finds that new 
and material evidence has been presented to reopen the claim 
of service connection for peptic ulcer disease.  (The 
specific basis for the denial of service connection for 
peptic ulcer disease in July 1996 was that there was no 
evidence that any peptic ulcer disease was shown to have been 
incurred in service or within one year after separation from 
service).

The evidence available at the time of the July 1996 denial 
included the veteran's service medical records, private 
treatment records dated from April 1978 to September 1995, 
and correspondence from a private physician, dated in 
June 1996, indicating that the veteran had a recent history 
of peptic ulcer disease and recurrent gastroenteritis with 
hiatal hernia, and that the disease process dated back to the 
veteran's service years and had been perpetuated since then.

The evidence obtained in connection with the veteran's 
attempt to reopen includes, of particular interest, 
correspondence from a private physician, dated in June 1999, 
indicating that the veteran had had previous difficulty with 
gastroenteritis dating back to his military service.  The 
physician opined that the veteran had had marked changes in 
his diet during military service which exacerbated the 
veteran's peptic ulcer disease and had led him to suffer 
long-term difficulties.

What is different about the newly received evidence is that 
it now includes a private medical opinion on the etiology of 
the veteran's peptic ulcer disease.  While it is true that 
the June 1996 opinion was from the same private physician who 
provided the June 1999 opinion, the Board finds that the 
second opinion not only corroborates the conclusion drawn in 
June 1996 but also provides an explanation for why the 
physician believed that the veteran's peptic ulcer disease 
was related to military service, and therefore is not 
cumulative of evidence previously available.  Paller v. 
Principi, 3 Vet. App. 535, 538 (1992).  This evidence is new 
and material as defined by 38 C.F.R. § 3.156(a).  It short, 
it tends to support the veteran's claim in a manner somewhat 
different from the evidence previously of record, 
particularly with respect to the basis for the medical nexus 
opinion.  Consequently, the June 1999 private opinion bears 
directly and substantially upon the issue at hand, is neither 
duplicative nor cumulative, and is so significant that it 
must be considered in order to decide fairly the merits of 
the underlying claim.  38 C.F.R. § 3.156(a).  Accordingly, 
the Board concludes that the veteran has submitted new and 
material evidence.

In light of the finding above that the claim is reopened, the 
Board turns to a review of the entire record on a de novo 
basis.  38 C.F.R. § 3.156(b).  In addressing the claim anew, 
the Board first must determine whether the veteran's claim of 
service connection is well grounded.  Elkins, supra.  A 
person who submits a claim for VA benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
Only if the claimant meets this burden does VA have the duty 
to assist him in developing the facts pertinent to his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  If the claimant does not meet this 
initial burden, the appeal must fail because, in the absence 
of evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Murphy, 1 Vet. App. at 81.  A claimant 
cannot meet this burden merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  Espiritu, 2 Vet. App. at 495.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  Service connection is also 
warranted where the evidence shows that a chronic disability 
or disorder has been caused or aggravated by an already 
service-connected disability.  38 C.F.R. § 3.310 (1999); 
Allen v. Brown, 7 Vet. App. 439 (1995).  When disease is 
shown as chronic in service, or within a presumptive period 
so as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date 
are service connected unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

The Court has held that competent evidence pertaining to each 
of three elements must be submitted in order to make a claim 
of service connection well grounded.  There must be competent 
(medical) evidence of a current disability, competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service, and competent (medical) evidence of a 
nexus between the in-service injury or disease and the 
current disability.  This third element may be established by 
the use of statutory presumptions.  38 C.F.R. §§ 3.307, 3.309 
(1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Epps v. Gober, 126 F.3d at 1468.

The veteran contends that his peptic ulcer disease had its 
onset during service.  His service medical records show that, 
in September 1969, he was seen for complaints of generalized 
abdominal pain, fever, and nausea.  The impression was 
gastroenteritis.  When hospitalized that same month, acute 
gastroenteritis was diagnosed.

Thereafter, private treatment reports show that, beginning in 
March 1983, the veteran was seen for complaints of left upper 
quadrant pain and some problems with burning.  Recurrence of 
peptic ulcer disease was noted.

Correspondence from a private physician in June 1996, 
January 1998, and June 1999, suggest that the veteran indeed 
has peptic ulcer disease that is related to the veteran's 
military service.  In June 1996, the physician opined that 
the veteran had a recent history of peptic ulcer disease and 
recurrent gastroenteritis with hiatal hernia, and that the 
disease process dated back to the veteran's service and had 
been perpetuated since then.  Moreover, in June 1999, the 
physician elaborated on his prior opinion, indicating that 
the veteran had had marked changes in his diet during his 
military service, which changes had exacerbated the veteran's 
peptic ulcer disease and had led the veteran to suffer from 
long-term difficulties.  Implicit in correspondence from the 
private physician, when read together with the other evidence 
mentioned above, is a conclusion that currently shown peptic 
ulcer disease began during service or was made worse thereby.  

The reasonable inferences made from reading the opinions of 
the private physician, lead the Board to conclude that the 
veteran's claim of service connection for peptic ulcer 
disease is well grounded.  In other words, there is a strong 
suggestion by competent authority that the veteran's peptic 
ulcer disease is attributable to military service.  Under 
these circumstances, the Board finds that the claim of 
service connection for peptic ulcer disease is well grounded.  
See 38 U.S.C.A. § 5107(a).


ORDER

New and material evidence to reopen a claim of service 
connection for peptic ulcer disease has been submitted, and 
the claim of service connection for peptic ulcer disease is 
well grounded; to this extent, the appeal is granted.


REMAND

Because the Board has concluded that the claim of service 
connection for peptic ulcer disease is well grounded, VA has 
a duty to assist the veteran in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.159; Epps, supra.

In the present case, a private physician has noted that the 
veteran has peptic ulcer disease and has related such 
disability to the veteran's military service.  However, it is 
not clear that the private practitioner's June 1996, 
January 1998, or June 1999 opinions were based on a thorough 
review of the veteran's entire history, especially review of 
records prepared contemporaneous with his military service.  

Since the evidence described above suggests a relationship 
between the veteran's peptic ulcer disease and service, the 
Board finds that further evidentiary development is necessary 
to obtain more definitive evidence on this point, especially 
in light of the passage of time following the veteran's 
separation from service and the first documentation of ulcer 
disease.  Specifically, the Board finds that a medical nexus 
opinion is required from an expert who has reviewed the 
entire claims file, something that has not yet been done.  
38 C.F.R. § 19.9 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with any pertinent records.

2.  The RO should ask the veteran to 
provide information regarding any 
evidence of treatment for peptic ulcer 
disease that has not already been made 
part of the record, including treatment 
records from the private physician who 
provided the opinions in June 1996, 
January 1998, and June 1999.  The RO 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1999).

3.  After the above-requested development 
has been completed, the RO should 
schedule the veteran for a VA 
examination.  The claims folder, along 
with all additional evidence obtained 
pursuant to the request above, should be 
made available to the examiner for 
review.  The examiner should provide an 
opinion as to the medical probability 
that any currently diagnosed peptic ulcer 
disease originated in, or is otherwise 
traceable to, military service.  The 
rationale for the examiner's opinion 
should be set forth in detail.  All 
opinions should be reconciled with the 
opinion set forth in correspondence from 
a private practitioner in June 1996, 
January 1998, and June 1999.  If the 
examiner's opinion differs from any of 
the private practitioner's opinions, the 
examiner should point to specifics in the 
record and/or medical authority to 
explain why his or her opinion differs 
from the opinions already of record.

4.  Following completion of the 
foregoing, the RO should re-adjudicate 
the claim.  If the benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 


